Exhibit 10.23
ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made as of this
14th day of December, 2009 by TNP Acquisitions, LLC, a Delaware limited
liability company (“Assignor”) and TNP SRT Waianae Mall, LLC (“Assignee”).
Recitals

  A.   Pursuant to that certain Agreement of Purchase and Sale and Joint Escrow
Instructions dated July 13, as amended (the “Agreement”) between Assignor and
West Oahu Mall Associates, LLC, a Hawaii limited liability company (“Seller”)
and subject to the terms therein, Assignor has a right to purchase, and Seller
has an obligation to sell, that certain real property located in Honolulu,
Hawaii, commonly known as Waianae Mall and more particularly described on
Exhibit A attached hereto (collectively, the “Property”)

  B.   Assignor desires to assign, and Assignee desire to receive assignment of,
all of Assignor’s rights, title and interest in and to the Agreement, as set
forth in this Assignment.

Agreement
NOW THERFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

  1.   Recitals. The above “Recitals” are hereby incorporated into this
Assignment as if fully set forth herein.

  2.   Assignment. Pursuant to its rights under Section 8.3 of the Agreement,
Assignor hereby assigns to Assignee, all of Assignor’s right, title and interest
in the Agreement. Assignee executes this Assignment below for the purpose of
evidencing their acceptance of the foregoing assignment.

  3.   Counterparts; Signatures. This Assignment may be executed in any number
of counterparts, all of which taken together shall constitute this Assignment.
Signatures transmitted by facsimile, e-mail or similar electronic means shall be
deemed originals in all respects for purposes of this Assignment.

[Remainder of page intentionally left blank; signatures to follow on next
page(s).]

 



--------------------------------------------------------------------------------



 



                      ASSIGNOR:   TNP ACQUISITIONS, LLC,
a Delaware limited liability company    
 
                        Its:   Sole Member         By:   Thompson National
Properties, LLC
a Delaware limited liability company    
 
                            By:   /s/ Wendy J. Worcester                        
          Name: Wendy J. Worcester                                   Title:
Chief Administrative Officer                         ASSIGNEE:   TNP SRT WAIANAE
MALL, LLC,
a Delaware limited liability company    
 
                        By:   TNP Strategic Retail Operating Partnership, LP,
a Delaware limited partnership    
 
                            Its:   Sole Member             By:   TNP Strategic
Retail Trust, Inc.,
a Maryland corporation    
 
          Its:   General Partner    
 
                   
 
          By:   /s/ Wendy J. Worcester    
 
                   
 
              Name: Wendy J. Worcester    
 
                   
 
              Title: Chief Financial Officer, Treasurer and Secretary    
 
                   

 



--------------------------------------------------------------------------------



 



Exhibit A
Legal Description
PARCEL FIRST:
All of those certain parcels of land situate at Waianae and Lualualei, District
of Waianae, City and County of Honolulu, State of Hawaii, described as follows:
LOTS 672-A, area 10.000 acres, more or less, as shown on Map 75, and 514-C-2,
area 1.000 acre, more or less, as shown on Map 59,
the maps referred to herein by numbers are filed in the Office of the Assistant
Registrar of the Land Court of the State of Hawaii with Land Court Application
No. 1102 (amended) of Waianae Company;
Being land(s) described in Transfer Certificate of Title No. 739,839 issued to
WEST OAHU MALL ASSOCIATES, LLC, a Hawaii limited liability company.
PARCEL SECOND:
All of that certain parcel of land situate at Waianae and Lualualei, District of
Waianae, City and County of Honolulu, State of Hawaii, described as follows:
LOT 514-B-2, area 83,908 square feet, more or less, as shown on Map 276, filed
in the Office of the Assistant Registrar of the Land Court of the State of
Hawaii with Land Court Application No. 1102 (amended) of Waianae Company;
Being land(s) described in Transfer Certificate of Title No. 739,839 issued to
WEST OAHU MALL ASSOCIATES, LLC, a Hawaii limited liability company.
PARCEL THIRD:
All of that certain parcel of land situate at Waianae and Lualualei, District of
Waianae, City and County of Honolulu, State of Hawaii, described as follows:
LOT 672-B-1, area 2.689 acres, more or less, as shown on Map 386, filed in the
Office of the Assistant Registrar of the Land Court of the State of Hawaii with
Land Court Application No. 1102 (amended) of Waianae Company;
Being land(s) described in Transfer Certificate of Title No. 739,840 issued to
WEST OAHU MALL ASSOCIATES, LLC, a Hawaii limited liability company.

 